QBffice     of tfy ~ttornep              Qiknerst
                                                Mate      of IEexae
DAN MORALES
 ATTORNEY
       GENERAL
                                                December 17,1997


   The Honorable Jose R Rodriguez                           Opinion No. DM-460
   El Paso County Attorney
   county courthouse                                        Re: Authority of the El Paso County Juvenile
   500 E. San Antonio, Room 203                             Probation Board to enter into contracts or
   El Paso, Texas 79901                                     authorize expenditures without the commissioners
                                                            court’s approval (RQ-939)

   Dear Mr. Rodrfguez:

            You ask several questions relating to the authority of the El Paso County Juvenile Probation
   Board (the “board”) to enter into contracts or authorize expenditures for the El Paso Juvenile
   Department (the “department”) without approvsJ of the Commissioners Court (the “commissioners
   court”) of El Paso County (the “county”). A juvenile board is generally responsible for providing
   juvenile probation services’ in one or more counties and employing juvenile probation officers and
   persome to provide these services.2 The composition and powers of any pat$icular juvenile board
   are determmed by the general statute providing for juvenile boards in all counties and by any special
   statute applicable to that c0~ty.r Juvenile probation departments are established and operated under
   the auspices of the juvenile board in conjunction with the rules and regulations adopted by the Texas
   Juvenile Probation Commission (the “commission”)!

          Before turning to your specilic questions, we look at the statutespumuant to which the board
   and the department were created and operate. The board was created by section 152.0771 of the
   Human Resources Code: and is composed of the county judge, each family district court judge, each


           ‘Juvenilepmbation services SIX“servi~ provided by or under the dir&ion of Bjuvenile probation officer in
   rcspome to an order issued by a juvenile court and under the court’s dkction[,J” or services provided by a juvenile
   probation dqmimeat ia relation to the operation of a juvenile detention facility. Hum Res. code g 142.001.

           Se   Hura Res. Code p 152.ooO7; 36   D~vm B. BROOKS,
                                                             CDUN-WANDSPECMLDISTRICT
                                                                                   LAW3 24.3 (Texas
   Practice 1989).

                            COUNTY
           ‘36 DAVIDB. BROOKS,   ANDSPECULDISTRICT
                                                 LAWQ24.3 (Texas prscticc 1989).

           ‘Id. 5 24.4.

           ‘Otlm statutesapplicableto he board includethe general pmvisiom in subctmpbxA of chapter 152. See Hum
   Res. Code. 55 152.0001, X131 (stating application of subciqter A and B of chapter 152), .0051- .0055 (subchapter
                                                                                                      (continued...)
The Honorable Jose R. Rodriguez - Page 2                 (DM-460)




juvenile court judge, and up to five judges on the El Paso Council of Judges6 elected by a majority
vote of the council. The board is charged with providing juvenile probation services in the county
in response to orders issued by and under the direction of the juvenile court. Hum. Res. Code
$3 142.001,152.0007(a). Commission rules and regulations govem the board’s minimum standards
for personnel, stafting, programs, record keeping, and other aspects of the board’s operations
necessary to provide juvenile probation services. Id. $5 141.042,152.0007.

        The board hires department personnel, including the chief probation officer and any
assistants. Id. 5s 142.002, 152.0007(a). The board sets department employee salaries. Id.
142.002(b); Attorney General Opinion MW-587 (1982) (construing predecessor to section
142.002(b) to allow juvenile board to set salaries subject to commissioners court’s review only for
abuse of discretion). The commissioners court is required to pay the salaries of juvenile probation
personnel and other expenses certified as necessary by the juvenile board chairman. Hum. Res. Code
9 152.0004; Attorney General Opinion MW-587 (1982); but see Act of June 1, 1997,75th Leg.,
RS., ch 1197,s 9,1997 Tex. Sess. Law Serv. 4611,4613 (codified at Local Gov’t Code 9 111.094).
Juvenile probation personnel are considered state employees and not county employees for the
purposes of governmental liability under chapter 104 of the Civil Practice and Remedies Code.
Hum. Res. Code $142.004(b).r

       Thedepartment is fimdedwithbothcountyand      state funds.8 Id. @ 141.081, .084,152.0904,
.0005, .0012; see Local Gov’t Code 5 111.094. Although the board is required to submit the
department’s budget to the commissioners court,9 the latter’s authority overthe budget is limited.
Hum. Res. Code $9 142.002, 152.0007, .0012;‘” Local Gov’t Code 4 111.094. A commissioners



C, limited to cmmtics with tidy districtcourt), .0071- .2571(subchapterD, prwisions applicableto specific counties).
Additionally, chapbx 142 of the Human Resources Code includes provisions generally applicable to a juvenile board
and juvenile probation dqwbnmt as does chapta 141,dealing with the Texas hwenik Probation Ckmdssion and the
stabxvide adminis&ationand coordination of juvenile probation sexvices.

         %ch juvenile. board is required to appoint an advisq council composed of not more than nine citizens,
including a prosecuting attorney, a mental he&b professional, a medical health professional, and a representative of
theeducaIimcommum ‘ty. See Hum. Res. Code 5 152.0010(a).

      ‘Butsee id. 5 141.067(juvenile probation officer whosejurisdiction covc~sonly one.county considered county
Cmpl~Ycc).

         The Texas Juvenile ProbationCommission is required to alkate annually state funds for tinancial assistance
to juvenile boards to provide juvenile probation services. Id. 5 141.081. ‘Ihe commission grants the “state aid” to
juvenile boards that comply with the comm&ion’s standards for aid Id. $5 141.082, .084.

         %ee Local Gov’t Code 8 140.004;Hum Res. Code 5 152.0012.

       loSeeSTATEBAR OF TEXAS, SECTIONREPORT,JUVENILE             LAW 9 (Special Legislative Issue 1995)
(commissioners court has limited revjew and must approve budgelunlessit can show abuse of disction, citing
                                                                                              (continued..)

                                                         p.   2573
The Honorable JosC R Rodriguez - Page 3                     (DM-460)




court has no authority to consider or review the portion of the department budget funded with state
limds. Hum. Res. Code 5 152.0012. ” With respect to the items tkded by the county, the
commissioners court’s authority has been limited to approving and funding the budget unless the
commissioners court can show that the board has abused its discretion. Id.‘* But under recent
legislation, the county determines the “amount of county funds to be spent for the juvenile
department in the county budget.” See Local Gov’t Code 9 111.094. Under this provision, however,
the county may only determine the total dollar amount of county funds allocated to the department.”




        “(...contbmed)
Attomcy General Opinion MW-587 (1982));ROBERT  0. DAWSON,  TEX.JUVENILE    PROBATION   COMM'N,AN ANALYSIS
OFJwpme STATUTORY      ANDCASELAWPORTF.XA.Y   JWENILEJUSTICE   OFFICU (Texas Juvenile Law 4th ed, 1996)
(juvde board stabties budget and commissimm may review for abuse of discretion); see alro Attorney G.mere.1
Option MW-587 (1982) (commiss’mners comt must budget and approve salaries set by juvenile board); infro note 11.

         “Section 152.0012 of the Human Resources Code enacted in 1995, provides the following:

                 The juvenile board &II pqare a budget for the juvenile probation department and
             the other facilities and programs under the jurisdiction of the juvenile board The
             wnrmirsionwCQUltshalltCViCWdC4ltlEidCId~the amount of county till& derived
             from county taxes, fees, and other county sources in the budget. The commissioners
             court may not review any patt of the budget derived tirn state funds.

By the terms of the stamte, eommissioncrs cant’s review is resakted to the part of the budget derived from county
lida. With respxt to that parf Repmentative Goodmq author of the legislation, has stated that the purpose was to
alhwthe commissioners court to review the budget in order to adequately prepare for the level of county timding that
wiIIbe.nccess~~y;it was not to give veto power over the budget. Debate on H.B. 327 on the Floor of the House, 74th
Leg., RS. (l&y 25,1995) (kmscript available.from House Video/Audio Sexvkes Office).



        Se Act of June 1,1997,75th Leg., RS., ch. 1197.5 9,1997 Tex. Sess. Law Serv. 4611,4613 (ccdified at
Local Guv’t Code p 111.094). Senator Jon Lindsay, who pmposed the umference committee language of section
111.094 adopted by the house and senate, explained the legislation as follows:

             p#xbing in this bill points out. . how those courts buvenile courts] or how the juvenile
             board is to operate. Nothing.     It’s only Bdollar amount that goes to them. Everything
             eb-everything else is set-everythiq else is set by the juvenile b&d.

                 .

             Well, they [the juvenile boards] still have authority to do-to set the line items within their
             budget all the way. We have-and that’s local money, state money, and any federal grants
             they might get.

Debate on S.B. 1395 on the Floor of the Senate, 75th Leg. (June 1.1997) (tape available from Senate Staff Services).


                                                          P. 2574
The Honorable Jose R. Rodriguez - Page 4               (~~-460)




It may not determine the particular purposes or amounts of any expenditures t?om these or any other
finds the department receives.r4

       The department is a “specialized local entity” under section 140.003 of the Local
Government Code, that is required to deposit funds it receives in the county treasury, Local Gov’t
Code $ 140.003(a), (f), and is also subject to the purchasing requirements applicable to the county
under subchapter C of chapter 262 of the Local Government Code, id. 5 140.003(b).

        Finally, the board is expressly authorized to contract with the Texas Youth Commission for
juvenile probation services, Hum. Res. Code 4 142.003(b), and to provide services to persons who
violate parole, id. $9 141.0432(d), (e), 142.003(b). The board or the department is additionally
authorized to wntract with a private vendor for the tinancing, wnstruction, operation, maintenance,
or management of a youth boot camp, and may also contract with other local juvenile boards and
departments to establish joint regional boot camps. Id. $ 152.0011.

         We start by addressing your third question since it requires us to examine the relevant
 statutory timnework in its entirety. You ask if ‘tie County is generally liable for contracts entered
 into by the Juvenile Probation Department or is such liability limited to the fimds received by the
juvenile probation department as a specialized local entity?’ You do not indicate in your letter the
particular type or subject of the contract at issue. Therefore, our answer to your question must
necessarily be general in scope.

        No provision conclusively indicates whether the department is a separate and autonomous
entity or a part of the county. Consequently, we examine the characteristics of the department to
make this determination. As stated by the Texas Supreme Court, “[clommon sense dictates that
important wnsiderations in determining the nature [of an entity], include, among other things,
sources of fimding, accountability and supervision.” Ldtec v. Galveston Count Comm ‘rs Court,
841 S.W.2d 361,363 (Tex. 1992).

        The department at issue is established by the board. See Hum. Res. Code 5 152.0007(a). The
purpose of the department, the provision of juvenile probation services, is not merely a county
concern, but a state-wide one,15 provided in response to and under the direction of juvenile court
orders and governed by state regulations.          See id. $5 142.001, 141.042, 152.0007. The
wmmissioners wurt has no authority with respect to the creation and composition of the board since
the board is a statutorily created entity comprised of the members designated by the statute. See id.
$ 152.0771. The board bires department personnel and sets their salaries, without commissioners
court supervision. Id. $5 142.002(b), 152.0007(a). Department employees are considered state




         ‘3ee Act of May 30, 1981, 67th Leg., RS., ch. 617, $ 1, 1981 Tex. Gen. Laws 2419, 2419 (amending
predecessor to chapter 141 of the Human Rcsom Code to make.probation servicesavailable throughout the state for
juvadles).




                                                      p. 2575
The Honorable Jose R Rodriguez - Page 5                    (DM-460)




employe# for the purposes of state liability and indemnification for acts of negligence and criminal
pmsecution. Id. 6 142.002(b). Although the department’s budget comprises county timds as well
asstateftmds,thewnmissi       oners wurt has limited control over even the wunty funded portion. Id.
§§ 142.002(b), 152.0004, 152.0012; see ah supra note 13. The board or the department is
specifically empowered, without any express provision for wunty oversight, to enter into certain
wntracts. Id. 85 141.0432(d), (e), 142.003(b), 152.0011. All of these factors indicate that the
department is an entity independent of the county. We note that the department is made subject to
some county supervision in the deposit and disbursement of department timds. See Local Gov’t
Code 9 140.003. We do not believe this requirement indicates that the department is part of the
county but, in fact, indicates that the department is distinct t?om the county. If the department was
merely a part of the county, there would be no need to require the deposit of department funds in the
county treasury and disbursement by the county. Similarly, the fact that the department is made
subject to tbe county purchasing requirements also supports the distinction between the county and
the department. Therefore, it is our view that the department is an entity separate and distinct from
the c~unty.~~ Thus, any contract entered into by the department would be binding only on the
depattment. Accordingly, a contract entered into by the department would not, as a general matter,
impose any liability on the county. I8 We cannot and do not address whether the circumstances
involved in a particular contract entered into by the department may justify the imposition of liability
on the wunty.

         We turn now to your first question. You ask if “the El Paso Juvenile Probation Department,
acting through the El Paso Juvenile Probation Board, may validly enter into wntracts independent
of [the] Commissioners Comt[‘s] approval?” Again you do not indicate in your letter the particular
type or circumstances of the contract at issue. Therefore, our answer to your question must
newssarily be general in scope.




         ‘%lIt see slqra note 7.

          ?&npwe L&x hokhg that the Gdvestoa County Beach Park Board, in its “county creation, composition,
and cxmcemsolely with [county] problems”had numerous chamctcristics of a county entity and was therefore subject
to cmtain stamtcs govcndng unmIies. Loher, 841 S.W.2d at 365. l’be court reached this conclusion based on a numba
of statutory factors: the beach park board was created at the initiation of the commissioners court for the purposes of
maintaining and operating county park, membzs of the county beach park board, including one member of the
commissionerscomt,areappointcdbythe commissioners court and any vacancy is filled by the commissioners court;
members are squired to file a bond with the county clerk payable to the county and approved by the commissioners
comq a county beach park board can use the services of the county attorney; county beach board timds are deposited
md?3ecmedinthesam manaeres~fimd9;acoutltybeachparkboardmaycontractwiththecountytokeepand
maintain its records, and, records of the county beach park board are subject to the imp&ion of the commissioners
court Id. at 363-65. Additionally, the county beach park board of trustee’s budget was funded largely by the county
and the county commissioners court approved the board’s annual budget, hiring and promotions. Id.

        ‘Your question suggests that county liability may result from merely the use of county funds for the payment
ofacontmctorappmvaloftlxamtractbythe         wmmissionexs court. We tind no basis for imposition of such liability.




                                                          p. 2576
The Honorable Jose R Rodriguez - Page 6                      (DM-460)




        As noted in our discussion above, no provision expressly subjects board or department
w&acts to wmmissionets wurt’s approval. There am on the other hat@ as you point auf express
provisions authorizing the board or the department to wntract for particular purposes that do not
reference wmmissioners court’s approval. I9 It is our view that if the legislature had intended that
the wmmissionets wurt’s appmval be obtained in other circumstances, the legislature would have
so pmvided. Furthermore, we see no basis for implying such an approval requirement since, in our
view, the department is not a part of the county. ” We conclude that as a general rule and in the
absence of a statute to the wntrary, the board may enter into wntracts2’ without wmmissionets
court’s approval. We cannot and do not, of course, address whether the subject or circumstances of
a particular contract may require that the commissioners court’s approval be obtained.

        You next question if “the El Paso Juvenile Probation Department, acting through the El Paso
Juvenile Probation Board, may validly enter into contracts with school districts to provide juvenile
justice altemative education programs as rewired by Texas. Educ. Code Ann. 5 37.0[1 112*(Vernon
Supp. 19%), independent of [the] Commissioners Court[‘s] appmval?”

         A juvenile board in a county with population in excess of 125,000 is required to develop a
juvenile justice alternative program (JJAEP)p see Educ. Code $5 37.011 - .013, and to provide
educational services to certain students,” see id. $37.01 l(b). J.naccordance with this mandate, a
juvenile board may provide the JJAEP in facilities owned by the school district and “[a] school
district may pmvidepetsonnel and services for a juvenile justice ahernative education program under
a contract with the juvenile board.” Id. $37.01 l(e) (emphasis added). Neither section 37.01 l(e)
nor another provision requires that the wmmissioners court approve a wntract under this section.
You inform us that the population of the county exceeds 125,000. Thus, the board is required to


         %ee Hum. Rcs. Code $0 141,0432(d),(e),142.003(b)(contraas with Tems Youth Commission for juvenile
probation services); id p 152.0011 (contraas with private vendor for the timming, construction, opetation,
maintcnancc, or management of youth boot camp snd with other juvenile boards or depsrtments to jointly establish
rcgioml boot camps).

        PIfOx depahunt were a part of the county, tbe commissioners court would, of course, have to approve and
execute depmmmt comscts. See Anderson v. F’omf, 152 S.W.Zd 1084,1085 (Tex. 1941); 35 DAVIDB. BROOKS,
COUNTY  ANDSPECLUDISTRKTLAW8 5.13 (Texss Pm&e 1989)(county commissionerscourt only body *utborkd
63execute cxn1tract9bii cmcounty udess statute specifiicaly provides odmwise).



         ‘2Your request letter refers to section 37.001. We assume, however, dut you intended to reference section
37.011of the EducationCode since(i) your letter brief discums that section and (ii) section 37.001 Requiemeach school
did&t, and “jointly ss appropriate,”with tie juvenile board of each county in which the school district is lowted, to
adopt a “student code of conduct.”



          %ee id. (conchrdingthat a juvenile board is authmized to provide educationalsewices to students not mquired
to attend juvenile justice alternative education program by juvenile court order).


                                                        p.    2577
The Honorable JosC R. Rodriguez - Page 7            (DM-460)




develop a JJABP progrsm and may enter into contracts with a school district under section 37.01 l(e)
of the Education Code. We note, however, that it is the board, not the department, that is authorized
to enter into a contract with a school district under section 37.011. Accordingly we conclude that
the board may enter into contracts with school districts as permitted by section 37.011 of the
Education Code without the approval of the commissioners court.

        You ask in your fourth question whether “the El Paso Juvenile Probation Department, acting
through the El Paso Juvenile Probation Board, may validly authorize the County Auditor to expend
state or county funds independent of review and approval by the Commissioners Court?” You
provide the following background information with respect to this question: The department is
responsible for juveniles’ post-adjudication placement and associated travel costs as ordered by the
juvenile court. The department pays for the placement and travel costs &om a variety of funds,
including state and county fin&. Timely transportation of a juvenile from the detention facility to
a Texas Youth Commission facility is desirable for various reasons.25 Under “normal” procedures,
a request for payment for the transportation costs would be submitted to the county auditor who in
turn would place the request as an item on the commissioners court’s agenda for approval pursuant
to L.ocal Govemment Code section 115.021. This is problematic because there is a delay of one or
two weeks from the date of the juvenile court placement order to the,date the request for payment
can be considered by the commissioners court.

        You ti, in your letter that it has been suggested that commissioners court’s approval is not
required because. the board as a “specialized local entity” under section 140.003 of the Local
Govemment Code is authorized to direct payment f?om either the state or county funded portion of
ita budget, and the auditor may issue such paymenta without additional approval by the
commissioners courLz6 We agree.

        Section 140.003 provides in part:

           (a) In this section, “specialized local entity” moans:

               (1) a district or criminal district attorney;

               (2) a juvenile board, juvenile probation office, or juvenile department
               established for one or more counties; or




                                                   p. 2578
The Honorable Jose R Rodriguez - Page 8                  (DM-460)




                 (3) an adult probation office or department established for a judicial
                 district.

             (b) A special&d local entity shall purchase items in accordance with the
             same procedures and subject to the same requirements applicable to a county
             under Subchapter C, Chapter 262. For the purposes of this section, a
             specialized local entity is treated as if it were a county. A specialized local
             entity may make a contract with a county under which the county performs
             purchasing functions for the entity.

                 . . . .


             (r) Each specialized local entity shall deposit in the county treasury of the
             county in which the entity has jurisdiction the funds the entity receives. The
             county shall hold, deposit, dtiburse, invest, and otherwise carefor the funa5
             on behalf of the specialized local entiiy as the entity directs.

             (g) The wunty auditor, if any, of the county that msnagea a specialized local
             entity’s funds has the same authority to audit the funds of the entity that the
             auditor has with regard to county funds.

Local Gov’t Code $140.003 (footnote deleted) (emphasis added). Under section 140.003, ajuvenile
board or department, as a specialized local entity, must deposit funds it receives in the county
treasmy, which means depositing with the county treasurer or other county officd’ for placement
in the county depository. Attorney General Opinion DM-257 (1993) at 4. But subsection (t) also
states that the “county shall . . . disburse. . the funds. . . as the entity dire&.” If the statutory
language is clear and unambiguous, we must give the statute its common everyday meaning.
Commissioners Court of Titus County v. Agan, 940 S.W.2d 77, 80 (Tex. 1997). The statute’s
ordinary meaning allows the juvenile board or department to direct expenditure of the tumls at issue.

        We next look at who must act to disburse the deposited funds in response to the juvenile
board’s or department’s dire&ion. Subsection(f) states that the county shall disburse the funds. The
term “wunty” as used in this context can reasonably refer only to the county treasurer or other
county officer in charge of disbursing wunty funds. See Local Gov’t Code $4 113.001- X103,.041
(designating county treasurer chief custodian of and requiring such officer to disburse all county
funds); Agan, 940 S.W.2d at 80, 82 (legislature has given county treasurer exclusive power to
disburse county funds). Accordingly, the juvenile board or department may dir& the county
treasurer or an appropriate county officer to disburse its funds.




          %ee Tex. Cmst at XVI, 0 44(b), (c) and (d) (abolishingoffice of county tteswer in certain cmntiea subject
to voter approval and providing for transfer of duties to other county offker or persons).



                                                        p.   2579
The Honorable Jose R Rodriguez - Page 9                    (DM-460)




         No provision in Local Government Code section 140.003 expressly requires the
wmmissionets wurt to review or approve expenditure of the juvenile board or department fbnds on
deposit in the wunty treasury. Nor is there any basis for implying such a requirement. ‘lhe
legislative history of section 140.003 indicates that the legislature intended local entities, includmg
the juvenile board or department, to be accountable for their funds in the same mamter as county
wmmissioners wurts sre for wunty fiu~ds.~ Acwniingly, a juvenile board or department under the
statute must comply with the competitive bidding procedures and other requirements of subchapter
C of chapter 262 of the Local Government Code applicable to a county, see Local Gov’t Code
$140.003(b); and must deposit its timds in the county tressury, id. $140.003(f). Lastly, the board
or department tknds are subject to audit by the wunty auditor to the same extent wunty funds are,
id. 4 140.003(g). Consequently, such local entities were placed in the same position as, not made
accountable to, the commissioners court for expenditure of funds.

         We next examine section 115.021 of the Local Government Code to determine if the
commissioners court must approve juvenile board or depsrtment expenditures. This section provides
as follows: “The wmmissionem wutt of a county shall audit and settle all acwunts against the
county and shah direot the payment of those acwunts.” By its terms, this section does not apply to
the board’s payment requests since they do not relate to “accounts against the wunty.” You suggest,
however, that section 115.021 is nevertheless applicable to juvenile board or department
expenditures by incorporation in section 140.003(f). Based on our discussion of subsection (f)
above, we find no support for such an interpretation in either the language or legislative history of
the statute.”



        The senate sponsor of the bill enacting section 140.003explained the legislative iatent as follows:

                  [Tlhe bill provides some tightening of the accounting and handling of certain
             spcdizd funds that exist in our counties. The dishict attorney’s tim& tie juvmile board,
             probation dcpartmnt--these people aUhave fee incomes that go into funds, and they are.not
             xquid under aristing law to empty with the comp&iv~bidding statutes,to comply with
             the same~kind of accountability that is applied to the county treasury and the county
             commissioners.And this simplypLzcessome accountingandpurchasing reqm.sibilitiea to
             get a little bit ofacwuntabil@into thosepublicJim&

Attorney General Opiicm DM-247 (1993) (citing Hearings on C.S.H.B. 1434 Before die Senate
htergovcmmcntal R.&has Cam., 71st Leg. (May 25,1989)) (empbzsis added) (statement of Senator
Parmer) (transcript available from Senate StaEScrvices Office).

          3%~ do we believe that such pa interpretationis supported by Attorney General Opinions DM-247 and DM-
257. Both of t&e opinions dealt with county accounting ~IUCC&Rapplicable to disbursementoffundsde
posibxt in the county tnmury. Neither considered whether any disbursements required county commissioners court’s
review or approval of disbtusemen6. In Attorney General Opinion DM-247, this office determined that sxtion 59.06
oftbeCa&ofCrimimlRocedure         grmtd spending authority and dketion to law enforcement agencies over forfeted
fuuds deposited in the county treasmy. Thus, such agencies were not subject 5 the confkting requiremen@ that
disbursements be made by the county trcawer, that all checks and warrants be countemigned by the county auditor,
that all payments be approved by tbe county auditor, and that the “county.    disburse. . .tbe fun& on behalf of tbe
                                                                                                      (continued..)



                                                      p.   2580
The Honorable Jose R. Rodriguez - Page 10                (DM-460)




         We also believe a requirement that the wmmissioners court review and approve juvenile
board or department expenditums is wntrary to the board’s budgetary and financial independence.
As stated previously, section 152.0012 expressly precludes the wmmissionets wurt tiom any review
or consideration of a board’s budget derived from state funds. Furthermore, the wunty
commissioners’ authority even over the portion of the board’s budget derived from county funds is
limited to approving the budget unless the wmmissioners court can show that the board has abused
its discretion and to determining the total dollar amount allocated to the department. See supra
discussion at 4-5. We have also seen that the board does not require commissioners wurt’s approval
to execute wntracts and, thereby, incur liabilities. See supra discussion at 9-10. If a board’s budget
and its ability to incur liability is not subject to wmmissionets wurt’s review and approval, it would
be inwnsistent to require disbursements to pay the board’s claims to such review and approval.

        Based on the foregoing, we conclude that the board, on behalf of the department, may
authorize the county audito3o to expend state or county funds independent of the commissioners
wurt’s review and approvaL3’




specialized local mtity[,l” under Lncal Goverrment Code section 140.003(f). Attorney General Opinibn DM-247
(1993) at 5.6. Howeverthe auditor’srecord-keepingxe-qhmmb did not conflict with article 59.06(d) ml, therefore,
applied to the forfeited funds. Id. at 7-8. In Attorney General Opiian DM-257, this office concluded that Local
Government Code.section 140.003(f) incorporated the county auditor’s budgetary oversight of the warrant process
and prohibitionon payment of checks or warrantsnot countersigned by the county auditor. Attorney General Opinion
DM-257 (1993) at 5.

         we assume the OffIceof the county bnasurer in EI Paw County has been abolished and the commissioners
court has designad the.county auditor to perform the county 4reasurer.sfunctions. See Tex. Cons~ art. XVI, Q44(d)
(sbolishing office of county treasurerin El Paso county if approved by voters and providing that commissioners court
may designate mother county officer to perform county txasuer fatiom).

         “Giveo our conclusion, we do not address your fifth question “if [the] Cmnmissioners Court~s] approval is
required to autlroti expcadttureof state or county funds,may the C!onAssioaersCourtpre-approvepaymentfor
specitically defmed claims within a set dollar hit’?’


                                                         p. 2581
The Honorable Jose R Rodriguez - Page 11           W-460)




                                       SUMMARY

                The El Paso County Juvenile Department is an entity separate and distinct
           t?om the County of El Paso. Thus, any contract entered into by the El Paso
           County Juvenile Probation Board on behalf of the department would not, as
           a general matter, impose any liability on the wunty. As a general rule and
           in the absence of a statute to the contrary, the board may enter into authorized
           wntracts without the approval of the wunty commissioners court. The board
           may enter into w&acts with school districts for provision of juvenile justice
           alternative education programs as permitted by section 37.011(e) of the
           Education Code without the county commissioners wurt’s approval. The
           board may authorize expenditure of state aid and county funds independent
           of the commissioners court’s review and approval.




                                               DAN MORALES
                                               Attorney General of Texas

JORGE VEGA
First Assistant Attorney General

SARAH J. SHLRLEY
Chair, Opinion Committee

Prepared by Sheela Rai
Assistant Attorney General




                                                  p.   2582